DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of May 11, 2021, Claims 1, 5, 8-10 are pending. Claims 1, 5, 8 and 10 are amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…above and below the second folding…"  There is insufficient antecedent basis for this limitation in the claim. It is believed that the second folding area is intended to be recited. Claims 5 and 8-10 are rejected as dependent on a rejected base claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2012/0217238) in view of Bergida (US 2013/0075356).
Regarding Claim 1, Chang discloses a foldable cup (20) provided with a reinforcing structure (rigid body 10). The cup body has an opening (above 23), and at least two folding portions (21 and 22) on a lateral surface of the cup body, wherein the at least two folding portions are spaced and annularly arranged on a lateral surface of the cup body, the cup body is foldable at the at least two folding portions. A shape-fixing ring (10) is combined with the cup body (at 121) and is nested on an inner surface of the opening of the cup body. The shape-fixing ring (10) extends upward to cover a top edge of the opening of the cup body in an annular manner. 
The at least two folding portions are a first folding area and a second folding area, the first folding area (21) is formed by being recessed in a circular shape from an outer surface of the cup body (at 23), and is located at a middle area and close to an upper half of the  cup body. The portion of the cup body below the first folding area is foldable upward in a portion of the cup body above the first folding area. The portions of the cup body below and above the first folding area have their inner surfaces facing each other. The second folding area (22) is formed by being recessed in a circular shape from an inner surface of the cup body (at 221), and is located at a middle portion and close to a lower half of the cup body. The portions of the cup body above and below the second folding are foldable against each other and have their outer surfaces facing each other (as shown in Figure 9). 
While Chang discloses the shape-fixing ring (10) has outer threads (111) to connect to a covering member (40), Chang does not disclose a plurality of positioning flanges spaced apart on an inner surface of the shape-fixing ring. 
 Bergida discloses a similar vessel with a plurality of positioning flanges (36) provided in a spaced apart manner on an inner surface of the vessel as shown in Figure 20. Chang and Bergida are analogous inventions in the art of locking features for drinking vessels and caps. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thread attachment means of Chang with the internal plurality of positioning flanges seen in Bergida in order to provide a waterproof seal where the locking feature is out of contact with the lips of a user (Paragraph 0063). 
Regarding Claim 8, the relative height of the shape fixing ring in Chang may be modified to different extents so that when the cup body is in a folded state, a lower edge of the shape-fixing ring is higher than a position of the at least two folding areas. This may be done by adjusting the heights of the cup body folding sections and the fixing ring. One of ordinary skill in the art would recognize and find obvious that the relative position of the shape fixing ring is a matter of design choice that would have no impact on the functioning of the collapsible container’s ability to fold. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Chang (US 2012/0217238) as applied to claims 2 and 5 above, and further in view of Licari (US 8118182).
Regarding Claim 9, as discussed above, Modified Chang discloses a collapsible cup body and shape-fixing ring. This shape-fixing ring is configured with threads an may be modified to be positioned internally and be formed as a plurality of positioning flanges as discussed in Bergida. Modified Chang does not disclose the cap has two ribs spaced in a vertical direction and arranged in an annular shape, when the shape-fixing ring is combined with the cup cap, the plurality of positioning flanges are restricted between the two ribs, and the two ribs are abutted against the inner surface of the shape-fixing ring.
Licari discloses a similar container comprising an sealing ridge/positioning flange (32) which engages between two ribs (defining sealing groove 34). Modified Chang and Licari are analogous inventions in the art of beverage containers with cap attachment means. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer ridge and groove connection of Modified Chang with the inner positioning flange which fits within a groove as seen in Licari as this represents the simple substitution of one known cap attachment means for another in order to obtain predictable results in connecting a cap to a beverage bottle to seal the container.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736